UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4968


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FRANKLIN ALEXANDER MILLS,

                Defendant - Appellant.



                            No. 12-8048


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FRANKLIN ALEXANDER MILLS,

                Defendant - Appellant.



Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:09-cr-00039-WO-1)


Submitted:   May 31, 2013                 Decided:   June 19, 2013


Before MOTZ, KING, and AGEE, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, William S.
Trivette, Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.    Graham Tod Green, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Franklin Alexander Mills appeals the sentence imposed

following   this     court’s        remand       for    resentencing,       pursuant    to

United   States     v.   Simmons,      649 F.3d 237   (4th   Cir.    2011)    (en

banc), and the district court’s subsequent grant of Mills’ 18

U.S.C. § 3582(c)(2) (2006) motion for a sentence reduction in

accordance with the Fair Sentencing Act of 2010 and Amendment

750 to the Sentencing Guidelines. 1                     On direct appeal, No. 12-

4968,    Mills’     counsel     filed    a       brief    pursuant     to    Anders    v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious       grounds     for    appeal       but    questioning     whether       the

sentence imposed by the district court on remand was reasonable.

In No. 12-8048, Mills filed a pro se brief, in which he alleges

that the district court miscalculated his base offense level in

granting his § 3582(c)(2) motion.                      Finding no error in either

appeal, we affirm.

                                         I.

            The sole issue raised in the Anders brief in No. 12-

4968 is whether Mills’ sentence on remand was reasonable. 2                             In


     1
       Although the district court granted Mills’ § 3582(c)(2)
motion, it appears that Mills seeks an additional reduction
beyond the reduction granted by the court.
     2
       Because we previously affirmed Mills’ convictions, our
review pursuant to Anders is limited to an evaluation of the
sentence imposed on remand. See United States v. Susi, 674 F.3d
(Continued)
                                             3
reviewing a sentence, we must first ensure that the district

court did not commit any “significant procedural error,” such as

failing to properly calculate the applicable Guidelines range,

failing to consider the 18 U.S.C. § 3553(a) factors, or failing

to adequately explain the sentence.                       Gall v. United States, 552
U.S. 38, 51 (2007).              Once we have determined that there is no

procedural       error,          we      must         consider           the     substantive

reasonableness        of    the       sentence,       “tak[ing]         into   account     the

totality of the circumstances.”                     Id.    If the sentence imposed is

below   the    appropriate         Guidelines         range,       it    is    presumptively

reasonable.       Susi, 674 F.3d at 289.                         The presumption may be

rebutted by a showing “that the sentence is unreasonable when

measured      against      the    § 3553(a)          factors.”          United    States    v.

Montes-Pineda,        445 F.3d 375,    379       (4th    Cir.    2006)    (internal

quotation marks omitted).                 Upon review, we conclude that the

district court committed no procedural or substantive error in

imposing Mills’ sentence on remand.                       See United States v. Lynn,

592 F.3d 572,     577      (4th    Cir.       2010)    (providing        standard     of

review).

              In accordance with Anders, we have reviewed the record

in this case, and have found no meritorious issues for appeal.



278, 283 (4th Cir. 2012) (explaining mandate rule and law of the
case doctrine).



                                                4
We therefore affirm the district court’s amended judgment.                                   This

court requires that counsel inform Mills, in writing, of his

right to petition the Supreme Court of the United States for

further review.         If Mills requests that a petition be filed, but

counsel    believes      that    such     a       petition       would         be    frivolous,

counsel    may    move    in    this    court         for   leave     to       withdraw      from

representation.         Counsel’s motion must state that a copy thereof

was served on Mills.

                                          II.

             Turning to No. 12-8048, Mills, in his pro se brief,

challenges       the    district       court’s        grant      of     the         § 3582(c)(2)

motion, contending that the court miscalculated the base offense

level for Counts 1 and 2, 3 determined the incorrect Guidelines

range, and, thus, failed to reduce his sentence by the proper

number of months.          The district court may reduce a defendant’s

term of imprisonment if the defendant originally was sentenced

“based on a sentencing range that has subsequently been lowered

by   the   Sentencing      Commission      .      .    .    if   such      a    reduction      is

consistent       with    applicable      policy         statements         issued       by   the

      3
       A jury convicted Mills of possession with intent to
distribute 5.2 grams of cocaine base and 50.6 grams of cocaine
(Counts 1 and 2), in violation of 21 U.S.C. § 841(a)(1) (2006),
possession of a firearm in furtherance of a drug trafficking
crime (Count 3), in violation of 18 U.S.C. § 924(c)(1)(A)(i),
and possession of a firearm by a convicted felon (Count 4), in
violation of id. § 922(g)(1).



                                              5
Sentencing Commission.”               18 U.S.C. § 3582(c)(2).          Amendment 750

to the Guidelines had the effect of lowering the base offense

levels for certain crack cocaine offenses and is retroactively

applicable.         See U.S. Sentencing Guidelines Manual § 1B1.10(c)

(2012); id. app. C, amends. 750, 759.                      Our review of the record

leads us to the conclusion that the district court did not abuse

its   discretion       in     granting      Mills’    § 3582(c)(2)     motion.       See

United       States   v.    Munn,     595 F.3d 183,    186   (4th    Cir.     2010)

(providing         standard    of     review).        Therefore,      we   affirm    the

district       court’s        order     granting       a    § 3582(c)(2)      sentence

reduction.

                                            III.

               Accordingly, we affirm the district court’s judgment

in    each    of    these     appeals.       We     dispense   with    oral   argument

because the facts and legal conclusions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                              AFFIRMED




                                              6